IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: N.C.M.L., A MINOR                    : No. 94 MAL 2020
                                            :
                                            :
PETITION OF: E. AND D. N., MATERNAL         : Petition for Allowance of Appeal
GRANDPARENTS                                : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.